          Case 1:18-cv-00330-ANB Document 53 Filed 12/07/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED ELECTRICAL, RADIO &                     )
MACHINE WORKERS OF AMERICA                     )
and LOCAL 506, UNITED                          )
ELECTRICAL, RADIO & MACHINE                    )
WORKERS OF AMERICA,                            )
                                               )
               Plaintiffs                      )
                                               )
               v.                              )   Civil No. 18-330-E
                                               )
GENERAL ELECTRIC COMPANY,                      )
                                               )
               Defendant                       )


                                  MEMORANDUM OPINION


BLOCH, District J.

        Presently before the Court is the Motion for Attorney Fees and Costs filed by Plaintiffs

United Electrical, Radio & Machine Workers of America and Local 506, United Electrical,

Radio & Machine Workers of America (“Plaintiffs” or “Union”) (Doc No. 45). Defendant

General Electric Company (“Defendant” or “GE”) filed its response in opposition (Doc. No. 49),

to which Plaintiffs filed a reply (Doc. No. 50) and Defendants a sur-reply (Doc. No. 51).

Plaintiffs’ motion is fully briefed and ripe for decision. For the reasons set forth herein,

Plaintiffs’ motion will be denied.

   I.      BACKGROUND

   Plaintiffs brought this action for confirmation and enforcement of the award of Arbitrator

Christopher E. Miles, dated April 16, 2018 (“Arbitration Award” or “Award”). The Arbitration

Award sustained a grievance filed by the Union, directing reinstatement of a GE employee,


                                                   1
         Case 1:18-cv-00330-ANB Document 53 Filed 12/07/20 Page 2 of 5




Michael Rowan. The Award stated that “[t]he Grievant shall be reinstated to his employment and

made whole for lost wages and benefits.” (Doc. No. 1, Ex. B at 17). The Award was issued on

April 16, 2018, and GE reinstated Mr. Rowan to his former position on May 2, 2018.

   After Mr. Rowan’s reinstatement, a dispute arose over whether the “make whole” remedy

awarded to Mr. Rowan should be offset based on income Mr. Rowan may have earned during the

time that his employment was terminated. The Award itself made no mention of offsets or

mitigation. Before paying Mr. Rowan’s backpay, GE requested that the Union provide

information verifying and quantifying any mitigating income. The Union declined to provide

such information and asserted that the “make whole” remedy did not provide for mitigation or

offsets. GE renewed its request, and the Union failed to respond. On May 25, 2018, GE asked

Arbitrator Miles to direct the Union to provide the requested information or, alternatively, to

participate in a conference call to discuss the issue. The Union informed Arbitrator Miles that it

opposed any remand or request that it provide information regarding mitigation, asserting that

Arbitrator Miles no longer had jurisdiction and that the Award was final and binding.

   Plaintiffs brought this action under Section 301(a) of the Labor-Management Relations Act

of 1947 (“LMRA”), 29 U.S.C. § 185, to enforce the Arbitration Award and seeking an order

directing GE to pay Mr. Rowan’s backpay without mitigation. For the reasons set forth in this

Court’s memorandum opinion, Plaintiffs’ motion for summary judgment was granted (Doc. Nos.

42, 43). Plaintiffs now seek an award of attorney fees and costs.

   II.     APPLICABLE LEGAL STANDARD

   “In the United States, the prevailing litigant is ordinarily not entitled to collect a reasonable

attorneys' fee from the loser.” Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240,

247 (1975). “Under the American rule, each party normally must bear the burden of its own legal



                                                  2
          Case 1:18-cv-00330-ANB Document 53 Filed 12/07/20 Page 3 of 5




expenses, including attorneys' fees. One narrow exception to this general rule is a finding that the

losing party litigated in bad faith, vexatiously, or for oppressive reasons.” Mobil Oil Corp. v.

Independent Oil Workers Union, 679 F.2d 299, 305 (3d Cir. 1982); Kane Gas Light and Heating

Co. v. Int’l Broth. of Firemen and Oilers, Local 112, 687 F.2d 673, 683 (3d Cir. 1982) (holding

that “the fact that the Company challenged the arbitrator's award on the merits is not by itself

sufficient to justify a grant of attorney's fees to the party seeking enforcement of the award”);

Mead Corp., Mead Packaging Div. v. Int’l Printing and Graphic Commc’ns Union, Bristol Local

497, AFL-CIO, 572 F. Supp. 786, 795 (E.D. Pa. 1983) (finding that the plaintiff company acted

in good faith when it promptly challenged an arbitration award in court, rather than simply

refusing to comply). “In suits to compel one party to submit to arbitration or abide by an award,

fees are generally awarded if the defaulting party acted without justification, or if the party

resisting arbitration did not have a ‘reasonable chance to prevail.’” Wilkes Barre Hosp. Co., LLC

v. Wyoming Valley Nurses Ass'n Pasnap, 453 Fed. App’x 258, 261 (3d Cir. 2011) (quoting

Chauffeurs, Teamsters and Helpers, Local Union No. 765 v. Stroehmann Bros. Co., 625 F.2d

1092, 1094 (3d Cir.1980)).

   Mobil Oil Corp. is particularly instructive in illustrating this standard. In that case, the

defendant union sought an award of attorneys’ fees on the basis that the plaintiff company’s

action to vacate an arbitration was without justification. Mobil Oil Corp., 679 F.2d at 305. The

Third Circuit Court of Appeals found that, though the company’s challenge to the award was

unsuccessful, its position was not so lacking in merit as to justify an award of attorneys’ fees and

costs. Id. The Court noted that the company acted promptly to challenge the arbitration award,

demonstrated a good faith belief in the strength of its arguments, presented a substantial legal




                                                  3
          Case 1:18-cv-00330-ANB Document 53 Filed 12/07/20 Page 4 of 5




issue, and did not have a history of refusing to comply with arbitration awards. Id. As discussed

below, the situation is similar here.

   III.    DISCUSSION

   Plaintiffs argue that GE acted in bad faith when it withheld Mr. Rowan’s backpay, asserting

that GE knew or should have known that its position regarding offsets and mitigation was not

supported by the law. Plaintiffs argue that a simple review of the relevant law shows that GE’s

position was not justified, and that GE’s attempt to mitigate Mr. Rowan’s backpay was intended

to delay implementation of the “make whole” remedy. GE responds that it did not act in bad

faith, pointing to the parties’ past practice of calculating offsets and mitigation to a “make

whole” remedy after the issuance of an arbitration award ordering reinstatement of an employee.

GE also asserts that it presented its legal arguments in good faith and that its position was

consistent with common practice in labor arbitration.

   Upon review of the record, the Court finds no evidence that GE acted in bad faith. After the

Award was issued, GE promptly reinstated Mr. Rowan to his position. After reinstating Mr.

Rowan, GE promptly sought the information necessary to calculate offsets in order to make Mr.

Rowan whole for lost wages. Despite the Union’s argument that GE’s request for information

was a pretext for delaying payment of Mr. Rowan’s backpay, it appears that GE was acting in

accordance with the parties’ past practice. After the Union refused GE’s request for information,

GE also made a good-faith attempt to seek guidance from Arbitrator Miles in order to resolve the

dispute, to which the Union objected.

   In addition, GE’s position regarding mitigation and offsets was not completely unjustified.

Upon review of the parties’ briefing at the summary judgment stage, it is apparent that GE

exhibited a good-faith belief in the strength of its arguments. The issue before the Court at the



                                                  4
          Case 1:18-cv-00330-ANB Document 53 Filed 12/07/20 Page 5 of 5




summary judgment stage was whether an arbitrator’s silence on the issue of offsets or mitigation

unambiguously establishes that such offsets or mitigation do not apply. (Doc. No. at 6). As

discussed in this Court’s opinion, there is no binding Third Circuit precedent on the issue. GE

presented plausible arguments, accompanied by relevant case law, to support its position that the

Award was ambiguous with respect to offsets and that the issue should be remanded to

arbitration. That GE’s arguments were ultimately unsuccessful does not mean that they were

completely unjustified. Mobil Oil Corp., 679 F.2d at 305. Furthermore, there is no evidence in

the record to suggest that GE engaged in any malicious or otherwise inappropriate litigation

tactics or that GE has a history of failing to comply with arbitration awards. Considering all of

the factors discussed herein, the Court cannot find support for the assertion that GE acted in bad

faith.

    IV.    CONCLUSION

    Therefore, for the reasons set forth herein, the Court finds that Plaintiffs are not entitled to an

award of attorneys’ fees and costs. Accordingly, Plaintiffs’ Motion for Attorney Fees and Costs

will be DENIED. An appropriate order will be issued.



                                                               /s/Alan N. Bloch
                                                               Alan N. Bloch
                                                               United States District Judge




Date: December 7, 2020

ecf: Counsel of Record




                                                   5
